IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-47,915-04


                          EX PARTE RICHARD FININEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2015F00270A IN THE 5TH DISTRICT COURT
                               FROM CASS COUNTY


        Per curiam.

                                              ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the record, the trial court held an evidentiary hearing on March 29, 2022, but the transcript of the

hearing was not forwarded to this Court. Under Article 11.07 of the Texas Code of Criminal

Procedure, a reporter is required to transcribe a hearing within fifteen days of its conclusion and then

to immediately forward the transcript to the district clerk in the county of conviction. Id. at § 3(d).

After receiving the transcript, the district clerk is required to forward it, among other things, to this

Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and
                                                                                                        2

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: April 18, 2022
Do not publish